Title: Thomas Jefferson to Peter Minor, 20 June 1811
From: Jefferson, Thomas
To: Minor, Peter


          
                   
                  June. 20. 11.
          
		  Th: Jefferson presents his compliments to mr Peter Minor and sends him a bottle of oil of the last expression, in the wooden press placed under the beam of the cyder press. it’s colour shews it
			 preferable to the Iron press; and the ease with which this press is made is a further encoragement to the culture of the Benni.
		   
		  Th:J. will not make seed
			 this year, owing to his having sowed it with a drill which covered it too deep.
        